Citation Nr: 0100743	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-13 902	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Whether the 20 percent disability evaluation assigned for 
degenerative disc disease of the lumbar spine was proper.

Whether the noncompensable disability evaluation assigned for 
the residuals of prostate cancer was proper.

Entitlement to special monthly compensation for loss of use 
of a creative organ.

Entitlement to assistance in the purchase of an automobile or 
other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1975.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which assigned a 20 percent disability 
evaluation for degenerative disc disease of the lumbar spine, 
effective from the effective date of the grant of service 
connection.  This appeal also arises from an April 1999 
rating decision which granted service connection for the 
residuals of prostate cancer and assigned a non-compensable 
disability evaluation, and denied the veteran's claims for 
special monthly compensation for loss of use of a creative 
organ and for assistance in the purchase of an automobile or 
other conveyance and adaptive equipment.

The September 1999 statement of the case addressed the issues 
of special monthly compensation based on the need for regular 
aid and attendance or by reason of being housebound and 
entitlement to specially adapted housing or a home adaptation 
grant.  However, the veteran in his substantive appeal did 
not list these issues for appeal and they are not currently 
before the Board of Veterans' Appeals (Board).

This final decision will be limited to the issue of whether 
the 20 percent disability evaluation assigned for 
degenerative disc disease of the lumbar spine was proper.  
The issues of whether the noncompensable disability 
evaluation assigned for the residuals of prostate cancer was 
proper, special monthly compensation for loss of use of a 
creative organ and assistance in the purchase of an 
automobile or other conveyance and adaptive equipment will be 
addressed in the remand portion of this decision.

FINDING OF FACT

The manifestations of the veteran's degenerative disc disease 
of the lumbar spine include persistent symptoms of severe 
limitation of motion, demonstrable muscle spasms, 
characteristic pain and radiating pain with little 
intermittent relief.


CONCLUSION OF LAW

A 60 percent disability evaluation for degenerative disc 
disease of the lumbar spine is proper.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has questioned the propriety of the 20 percent 
disability evaluation assigned for degenerative disc disease 
of the lumbar spine.  The Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.

Factual Background

On VA orthopedic examination of the veteran in September 
1996, for the purpose of evaluating the etiology of the 
veteran's low back disability, the range of motion of the 
veteran's lumbar spine included forward flexion to 60 
degrees, backward extension to 15 degrees, lateral flexion to 
20 degrees, bilaterally, and rotation to 45 degrees, 
bilaterally.  It was indicated objective evidence of pain on 
motion was decreased motion of the lower lumbar spine.  
Straight leg raising was negative and reflexes were not 
obtainable, bilaterally.  The diagnoses included severe 
degenerative disc disease of L5-S1.  It was noted that the 
veteran's right lower extremity disorder had caused his low 
back disorder to become markedly more severe.

Another orthopedic examination of the veteran, for the 
purpose of evaluating the etiology of the veteran's low back 
disability, was conducted for the VA in December 1996.  It 
was noted that the veteran presented with severe lower back 
pain with pain down the front of his right leg and 
occasionally his left leg.  On examination, his gait was 
noted to be antalgic, wide-based, with the use of a cane in 
his left hand.  He was unable to walk on his heels or toes 
secondary to pain.  The back showed tenderness in the lower 
lumbar area.

With the use of a goniometer, the range of motion of the 
veteran's back included forward flexion to 60 degrees, 
backward extension to 20 degrees, lateral flexion to 20 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  Straight leg raising was to 80 degrees, 
bilaterally, and deep tendon reflexes were decreased but 
equal, bilaterally.  There was decreased sensation on the 
dorsum of both feet.  On strength testing of the lower 
extremities, full effort was not realized with complaints of 
pain.  The impression included degenerative disc disease of 
the lumbar spine from L-2 to S-1.

In a December 1997 rating decision, service connection for 
degenerative disc disease of the lumbar spine was granted; a 
noncompensable disability evaluation was assigned, effective 
March 17, 1995.  In a March 1997 memorandum, a VA physician 
indicated that the veteran's degenerative disc disease of the 
lumbar spine could have remained at the level of no 
functional impairment if the condition had not been 
aggravated by his right lower extremity.

VA outpatient treatment records reflect that in April 1997 
there was noted to be a chronic history of low back pain with 
occasional shooting pain down both legs in the posterior 
distribution.  In July 1997 it was reported that the veteran 
had a limited ability to sit for long periods secondary to 
back pain; flexion was to 20 degrees and deep tendon reflexes 
could not be elicited in the lower extremities.  As noted 
above, in the March 1998 rating decision, a 20 percent 
disability evaluation was assigned for the veteran's 
degenerative disc disease of the lumbar spine, effective from 
the date of the grant of service connection, March 17, 1995.

A neurologic evaluation of the veteran was conducted for the 
VA in June 1998.  He complained of persistent pain in the 
right lower back from the lower thoracic to the upper sacral 
level.  He also had some pain on the left but the pain was 
predominantly on the right and was worse with sitting and 
walking.  He related that he had pain and tingling that 
radiated down the lateral aspects of both thighs and legs to 
the ankles but not the feet.  He had muscle spasms in the 
back.

The veteran did not want to attempt range of motion of the 
low back, fearing that this would cause pain.  Reflexes were 
absent at the ankles and knees.  He was able to stand and 
walk and did not appear to have significant leg weakness.  He 
rose and walked on his own, but uncomfortably.  He did so 
slowly and cautiously because of back and knee pain.  At 
times, as he was standing and walking he would wince, because 
of pain in the knee or in the back.

An orthopedic evaluation of the veteran was conducted for the 
VA in August 1998.  He reported that his lower back pain had 
progressed over the past several years.  He had a sharp pain 
in his back whenever his right heel touched the ground while 
walking and had pain shooting down both anterior thighs to 
the ankles that occurred while bending.  He had numbness at 
the top of his feet and had difficulty sleeping secondary to 
pain in his back.

The veteran's current complaints included lower back pain 
which he rated at 5 to 9 out of 10 and radiation down the 
front and lateral side of both legs with numbness of the 
feet.  On examination, there was tenderness over the  L5-S1 
paraspinal muscles, bilaterally. With the use of a 
goniometer, the range of motion of the veteran's back 
included forward flexion to 25 degrees, backward extension to 
10 degrees with pain, lateral flexion to 20 degrees, 
bilaterally, and rotation to 30 degrees, bilaterally.  
Straight leg raising on the right was to 30 degrees with 
complaints of pain shooting down the lateral portion of his 
leg to the knee area and on the right was to 60 degrees.  The 
deep tendon reflexes were present and equal, bilaterally.

The impression included progressive lower back pain with 
underlying degenerative disc disease and degenerative joint 
disease of the lumbar area from L2 to S1, current symptoms of 
radiculopathy, symptoms of bilateral radiculopathy.  
Following magnetic resonance imaging (MRI) and an 
electromyogram (EMG), conducted in September 1998, the 
physician who conducted the August 1998 examination indicated 
in an October 1998 addendum that the MRI showed minor 
degenerative disc changes present at several levels from L3 
through L5-S1 and that the EMG of both lower extremities 
showed abnormalities on the right side consistent with 
radiculopathy of L5 greater then L4 and in the left lower 
extremity abnormalities of L5 and slightly greater extent S1 
radiculopathy.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected degenerative disc 
disease of the lumbar spine.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.

The veteran is seeking a higher disability evaluation for the 
period beginning March 17, 1995, the date that the grant of 
service connection for degenerative disc disease of the 
lumbar spine became effective.  The United States Court of 
Appeals for Veterans Claims, in Fenderson v. West, 12 Vet. 
App. 119 (1999), concluded that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance", is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-- a practice known as "staged" 
ratings.

The veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated as 20 percent disabling 
under Diagnostic Code 5293.  A 60 percent disability 
evaluation is for assignment where intervertebral disc 
syndrome is pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain on motion 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation is 
for assignment where it is severe with recurring attacks and 
with intermittent relief and a 20 percent evaluation is 
warranted where it is moderate with recurring attacks.

The Board finds that the evidence of record does establish a 
level of disability relative to the veteran's degenerative 
disc disease of the lumbar spine sufficient to warrant a 
disability evaluation of 60 percent for the period from March 
17, 1995.  Applying the applicable case law, statutes and 
regulations to the particular facts of this case, the Board 
first notes that the VA examinations show that the range of 
motion of the lumbar spine remains severely limited.  Not 
only is the veteran's pain fairly constant pain but 
neurological findings such as radiculopathy and positive 
straight leg raising have consistently been shown and he 
experiences muscle spasms as well as feet numbness.

Given the nature and severity of the pertinent 
symptomatology, a 60 percent evaluation under Code 5293 is 
appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 
5293.  Resolving all reasonable doubt in the veteran's favor, 
the Board finds that the disability picture presented by the 
veteran's service- connected degenerative disc disease of the 
lumbar spine for the period from March 17, 1995, the 
effective date of the grant, meets the criteria for a rating 
of 60 percent.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).



ORDER

A 60 percent disability evaluation for degenerative disc 
disease of the lumbar spine is proper.  To this extent the 
appeal is allowed, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The veteran has also questioned the propriety of the 
noncompensable disability evaluation assigned for the 
residuals of prostate cancer and is seeking special monthly 
compensation for loss of use of a creative organ and 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment.

The Board notes that the veteran underwent a radical perineal 
prostatectomy in July 1996 and that when he was examined by 
the VA in May 1998 he reported urgency of urination and 
dribbling after voiding but no frequency.  However, in July 
1999 he complained of leakage and in September 1999 he 
indicated that the leakage causes him to wear a pad at times 
and that he had to urinate four to six times in a nightly 
eight hour period.

The veteran has further asserted that his claim for special 
monthly compensation for loss of use of a creative organ 
should not be considered based on his failure to undergo 
testosterone testing.  He states that he experiences erectile 
dysfunction secondary to the prostate surgery and this is the 
basis for consideration of his claim.

The veteran is also seeking assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.  With 
respect to this issue, the veteran's representatives, in May 
and August 2000 presentations, specifically contend that the 
veteran meets the criteria for loss of use of the lower 
extremities and have raised the issue of special monthly 
compensation for loss of use of the lower extremities.  

In view of the foregoing, the Board finds that the issues of 
whether the noncompensable disability evaluation assigned for 
the residuals of prostate cancer was proper, special monthly 
compensation for loss of use of a creative organ and 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment should be REMANDED to the 
originating agency for the following action:

1.  The originating agency should request 
copies of all of the veteran's VA 
outpatient treatment records dated 
subsequent to June 1999 from the VA 
Medical Center, Honolulu.  All documents 
obtained should be associated with the 
veteran's claims file.

2.  After completion of the above, the 
originating agency should schedule the 
veteran for an examination by a 
urologist.  The express purposes of this 
examination are to evaluate the current 
severity of the residuals of prostate 
cancer and to determine if, as a residual 
of his prostate cancer treatment, there 
has been a loss of erectile and 
ejaculatory powers.  All necessary tests 
and studies should be accomplished and 
all clinical manifestations should be 
reported in detail.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  The veteran should also be scheduled 
for  examination by appropriate 
specialist(s) to determine the actual 
remaining function of each of the 
veteran's feet.  The examiner should 
opine whether the veteran has permanent 
loss of use of either foot or ankylosis 
of a hip or knee and, if so, whether such 
disability is due to a disease or injury 
incurred in service.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner(s) 
before the examination(s), for proper 
review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.

4.  When the above development has been 
completed the originating agency should 
readjudicate the veteran's claims of 
whether the noncompensable disability 
evaluation assigned for the residuals of 
prostate cancer was proper and special 
monthly compensation for loss of use of a 
creative organ.  The originating agency 
should also adjudicate the veteran's 
claims of special monthly compensation 
for loss of use of the lower extremities 
and should thereafter review the 
veteran's claim for assistance in the 
purchase of an automobile or other 
conveyance and adaptive equipment.

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required by 
the veteran until he receives further notice.  The purpose of 
this REMAND is to obtain clarifying information and afford 
the veteran due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


